Citation Nr: 0314119	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  01-08 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating for 
service-connected pulmonary hypertension.

2.  Entitlement to restoration of service connection for 
hypertension.

3.  Entitlement to an evaluation in excess of 40 percent for 
hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from November 1982 to October 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from October 2000 and November 2001 rating decisions of the 
Department of Veterans Affairs (VA) New Orleans Regional 
Office (RO), which, in pertinent part, granted a 40 percent 
evaluation for hepatitis CUE, severed service connection for 
hypertension, and reduced the veteran's evaluation for 
pulmonary hypertension to zero percent.  

The issue of an increased rating for a cervical spine 
disability is not before the Board.  By October 2000 rating 
decision, the RO granted a 60 percent evaluation for that 
disability, but the veteran did not perfect an appeal with 
respect to that matter.  The Board cannot review issues for 
which an appeal was not perfected.  See 38 C.F.R. §§ 20.200, 
20.201, 20.302 (2002).

The Board notes that the veteran was seeking entitlement to a 
total disability rating based on individual unemployability 
(TDIU) benefits.  By August 2001, the RO granted entitlement 
to TDIU benefits.  As such, that issue is moot and no longer 
before the Board as the full benefit sought was granted.  See 
Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  

The Board notes that the procedural history regarding the 
matters of hypertension and pulmonary hypertension is rather 
perplexing.  It appears that service connection for pulmonary 
hypertension was granted by January 1996 rating decision and 
that a 30 percent evaluation was assigned.  By October 2000 
rating decision, the RO erroneously referred to the veteran's 
disability as "pulmonary hypertension, hypertension" and 
denied the veteran's application for an increased rating.  
The RO stated that "evaluation of pulmonary hypertension; 
hypertension, which is currently 30 percent disabling, is 
continued."  By August 2001 rating decision, the RO proposed 
severance of service connection for hypertension, which it 
indicated was zero percent disabling.  The veteran responded 
in September 2001.  By November 2001 rating decision, the RO 
severed service connection for hypertension.  A review of the 
rating sheet appended to that rating decision, however, 
indicates that the RO also reduced the veteran's evaluation 
for pulmonary hypertension to zero percent.


FINDINGS OF FACT

1.  The RO did not adhere to due process safeguards in 
reducing the veteran's disability rating for pulmonary 
hypertension from 30 to zero percent.

2.  The record reflects that the veteran has not sought 
service connection for hypertension.

3.  Hypertension is not shown to be related to active 
service.

4.  Prior to July 2, 2001, the veteran's hepatitis C was 
manifested by no more than episodes of several weeks duration 
aggregating three or more a year and accompanied by 
disability symptoms requiring rest therapy

5.  Beginning July 2, 2001, the veteran's hepatitis C has 
been manifested by no more than near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain).


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 30 percent rating for 
service-connected pulmonary hypertension have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 
4.96(a) Diagnostic Code 6817 (2002).

2.  The November 2001 rating decision severing service 
connection for hypertension was proper.  38 U.S.C.A. §§ 1110, 
1155, 5112, 5107 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303 
(2002).  

3.  The criteria for entitlement to a disability evaluation 
of 100 percent for the veteran's service-connected hepatitis 
C have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 7345 (2001, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits enumerated 
above.  The discussions in the rating decisions, statement of 
the case, and June 2001 letter have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  Moreover, in the June 2001 letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
several VA medical records and relevant examination reports.  
As the record shows that the veteran has been afforded a VA 
examinations in connection with his claims, the requirements 
of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

On March 1995 VA general medical examination, the examiner 
diagnosed hepatitis C positive antibody.  

On June 1995 VA examination for diseases of the heart, the 
examiner noted mild right-sided chamber enlargement and 
indicated that the right ventricular outflow patterns 
reflected pulmonary hypertension.

By January 1996 rating decision, in pertinent part, the RO 
granted service connection for pulmonary hypertension and 
assigned a disability rating of 30 percent.  Service 
connection was also granted for hepatitis C, and a 
noncompensable rating was assigned.  The RO denied service 
connection for hepatitis A and B.  

By December 1997 Board decision, the Board granted a 10 
percent evaluation for hepatitis C but denied an evaluation 
in excess of 30 percent for pulmonary hypertension.

A March 2000 ultrasound study of the liver revealed that the 
liver parenchyma was essentially homogeneous and within 
normal limits.  The radiologist's impression was that the 
liver was within normal limits.  

In July 2000, the veteran filed a claim for increased ratings 
for his service-connected disabilities.  

On August 2000 VA general medical examination, the veteran 
reported shortness of breath and abdominal pain.  The 
examiner diagnosed hepatitis B and C and pulmonary 
hypertension.  The veteran's hypertension, according to the 
examiner, was well controlled with medication.

By October 2000 rating decision, the RO did not increase the 
veteran's evaluation for pulmonary hypertension beyond 30 
percent.  Evaluation of hepatitis C was continued at 10 
percent.  Rather than indicating that the veteran's 
evaluation for pulmonary hypertension would not be increased 
the RO stated: "evaluation for pulmonary hypertension, 
hypertension, which is currently 30 percent disabling, is 
continued.

On July 2001 VA examination for hypertension, the veteran 
denied symptoms associated with hypertension.  He was taking 
medication to control hypertension.  Because the medication 
was causing depletion of potassium, the veteran was required 
to take potassium supplements.  The examiner diagnosed 
hypertension and indicated that the left ventricle was mildly 
dilated.  There was a bulge proximal to the inferior wall.  A 
chest X-ray study was consistent with a diagnosis of 
pulmonary hypertension.  However, the veteran was not 
experiencing signs or symptoms of pulmonary hypertension.  
Further there was no evidence of valvular heart disease.  

On that date, with respect to hepatitis C, the veteran 
reported that he was receiving treatment with medication.  He 
stated that he suffered from severe fatigue due to hepatitis 
C and treatment thereof.  Hepatitis C and associated 
treatment also caused sleep disturbances.  He had respiratory 
problems with polydipsia.  The veteran also indicated that he 
suffered from anorexia secondary to hepatitis C treatment and 
experienced chronic abdominal pain.  Treatment also caused 
hair loss, nausea, vomiting, and weight loss.  At the start 
of treatment, he suffered from diarrhea, but reported current 
constipation.  He experienced flu-like malaise and fatigue 
with treatment.  He developed depression for which he was 
taking antidepressant medication.  The examiner noted that 
the veteran weighed 221 pounds; he diagnosed hepatitis C as 
well as functional deficits due to severe fatigue.  The 
examiner explained that the veteran suffered from severe 
fatigue due to hepatitis C which was exacerbated by treatment 
for that disability.  Other symptoms were flu-like malaise 
associated with medications.  The examiner opined that the 
veteran's hepatitis C-related fatigue would severely affect 
his employability.

By August 2001 rating decision, the RO increased the 
veteran's rating for hepatitis C to 30 percent; the RO also 
indicated that the veteran's rating for hypertension was zero 
percent disabling, effective from July 21, 2000, and proposed 
to sever service connection for hypertension.  In a Statement 
of the Case of the same date, it was noted that the 
evaluation assigned for pulmonary hypertension was reduced to 
zero percent as the evidence did not show that the condition 
currently existed.  

In his September 2001 substantive appeal, the veteran 
expressed dissatisfaction with VA's decision to sever service 
connection for hypertension.  He indicated that he was 
receiving treatment for that condition and that he would be 
dependent on medication to control hypertension for the rest 
of his life.  He also stated that his blood pressure 
fluctuated.

By November 2001 rating decision, the RO severed service 
connection for hypertension effective March 1, 2002.  The RO 
explained that a review of the record indicated that 
hypertension was included as a service-connected disability 
along with pulmonary hypertension and that the two were 
distinct conditions.  The RO stated that the veteran never 
sought service connection for hypertension and that there was 
no medical evidence establishing a nexus between hypertension 
and service.

Law and Regulations 

Burden of proof

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of reasonable doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence relating to a veteran's claim are in approximate 
balance, thereby creating a reasonable doubt as to the merits 
of a claim, the veteran prevails.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Rating reductions

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).

Generally, when a reduction in the rating of a service-
connected disability or employability status is contemplated 
and the lower rating would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her last address of record of the 
contemplated action and furnished detailed reasons therefore.  
The beneficiary must be given 60 days for presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  38 C.F.R. § 3.105(e) 
(2002).

Furthermore, the veteran is to be informed that he may 
request a predetermination hearing, provided that the request 
is received by VA within 30 days from the date of the notice. 
If a timely request is received, VA will notify the 
beneficiary in writing of the time and place of the hearing 
at least 10 days in advance of the scheduled hearing date.  
The hearing will be conducted by VA personnel who did not 
participate in the proposed adverse action and who will bear 
the decision-making responsibility.  If a predetermination 
hearing is timely requested, benefit payments shall be 
continued at the previously established level pending a final 
determination concerning the proposed action.  38 C.F.R. § 
3.105(h).

These are such important safeguards that where VA has reduced 
a veteran's rating without observance of applicable law and 
regulation, such rating is void ab initio.  Brown v. Brown, 5 
Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the 
decision must be reversed as unlawful.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277 (1992).

The provisions of 38 C.F.R. § 3.344 (2002) provide that 
rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction. Ratings for diseases subject to temporary or 
episodic improvement, will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.

Severance of service connection 

Under applicable criteria, once service connection has been 
granted, it can be severed only upon the Secretary's showing 
that the final rating decision granting service connection 
was "clearly and unmistakably erroneous," and only after 
certain procedural safeguards have been met.  38 C.F.R. § 
3.105(d) (2002); see also Daniels v. Gober, 10 Vet. App. 474, 
478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); see Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).

The Court has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, 1 Vet. App. at 566.

Clear and unmistakable (CUE) is defined as "a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).

However, it has been held that although the same standards 
apply in a determination of CUE error in a final decision 
under section 3.105(a) and a determination as to whether a 
decision granting service connection was the product of CUE 
for the purpose of severing service connection under section 
3.105(d), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels, 10 Vet. App. at 
480.

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that ... a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

Increased ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C. § 1155; 38 C.F.R. § 4.1 (2002).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2002), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2002).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2002).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

Analysis

Restoration of a 30 percent rating for pulmonary hypertension

In order for the veteran's rating for hypertension to be 
reduced, the RO would have had to have notified him of its 
intentions and afforded him the opportunity to respond.  38 
C.F.R. § 3.105(e).  The RO did not provide adequate notice.  
By August 2001 rating decision, the RO indicated that it was 
considering severance of service connection for hypertension, 
not pulmonary hypertension.  By November 2001 rating 
decision, the RO severed service connection for hypertension.  
At no time did the RO state that it was proposing to reduce 
the veteran's evaluation for pulmonary hypertension to zero 
percent.  Because proper procedural safeguards were not 
followed, the veteran's rating for hypertension cannot be 
reduced to zero, and his 30 percent evaluation for that 
disability is restored.  

The Board emphasizes that the safeguards enumerated in 
38 C.F.R. § 3.105 are so vital, that if they are not 
observed, the rating reduction is void ab initio.  Brown, 
5 Vet. App. at 422.  Thus, the Board finds that the RO's 
reduction of the veteran's rating for pulmonary hypertension 
is void, and it is reversed as unlawful.  Id.; Dofflemyer, 
supra.

Because the RO's decision to reduce the veteran's evaluation 
for pulmonary hypertension is unlawful and void, there is no 
need for the Board to discuss whether there has been an 
improvement in the veteran's disability picture regarding 
pulmonary hypertension.  See 38 C.F.R. § 3.344.

The Board is aware of the July 2001 VA hypertension 
examination report that included a discussion of the improved 
state of the veteran's pulmonary hypertension.  However, the 
veteran is entitled to the benefit of reasonable doubt, and 
in this instance, because vital procedures were not 
respected, the evidence weighs entirely in the veteran's 
favor.  The Board, therefore, need not engage in the weighing 
of positive and negative evidence.  38 U.S.C.A. § 5107; 
Gilbert, supra.  

Severance of service connection for hypertension 

In this case, the Board finds that the RO met the procedural 
requirements of 38 C.F.R. § 3.105.  The rating decision of 
August 2001 proposing severance of service connection for 
hypertension set forth all material facts and reasons for the 
proposed severance.  Although the record does not contain a 
copy of the notification letter sent to the veteran, the 
Board concludes that the veteran did receive proper notice as 
he referred to the RO's determination concerning this matter 
in his September 2001 substantive appeal.  He had ample 
opportunity to present additional evidence.  Accordingly, the 
Board finds that the procedural safeguards of 38 C.F.R. § 
3.105 have been met.

In the October 2000 rating decision that impliedly granted 
service connection for hypertension, the RO presumably 
granted service connection for hypertension inadvertently.  
The Board notes that hypertension and pulmonary hypertension, 
although distinct conditions, might appear similar to a lay 
adjudicator.  In any event, the RO granted service connection 
for hypertension, a condition that was never found to be 
related to service.  Indeed, a close review of the evidence 
reveals that the veteran never even sought service connection 
for hypertension.  Hence, the Board concludes that the 
October 2000 rating decision that granted service connection 
for hypertension contains CUE.  See Fugo, 6 Vet. App. at 43.

As to evidence added to the record following the October 2000 
rating decision, the Board again notes that it is not limited 
to the evidence before the RO when it made its decision to 
grant service connection, Daniels, 10 Vet. App. at 480; 
Venturella, 10 Vet. App. 342-43.  The Board acknowledges that 
on July 2001 VA hypertension examination, hypertension was 
diagnosed.  However, the examiner did not provide an opinion 
stating that hypertension was related to service nor did he 
suggest that such was the case.  Because service connection 
for hypertension was based on a disability that was not found 
to be related to service and because the veteran never filed 
a claim of service connection for hypertension, the October 
2000 rating decision is clearly and unmistakably erroneous 
and service connection for hypertension must be severed.  38 
C.F.R. § 3.105(d).

The Board notes that for service connection to be granted, 
the veteran must file a claim, the RO then issues a rating 
decision.  In the event that the veteran is not satisfied 
with the rating decision, he must then initiate an appeal by 
filing a notice of disagreement.  38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2002).



Increased rating for hepatitis C

The veteran's hepatitis C is rated 40 percent disabling under 
Diagnostic Code 7345.  38 C.F.R. § 4.114.  Disabilities of 
the digestive system are rated in accordance with 38 C.F.R. § 
4.114, Diagnostic Codes 7200-7348.  Section 4.114 provides 
that ratings under codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348 inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

The criteria for evaluation of infectious hepatitis at 38 
C.F.R. § 4.114, Diagnostic Code 7345, in effect during the 
pendency of this appeal until July 2, 2001 provided that a 
noncompensable evaluation was warranted for hepatitis which 
was healed and nonsymptomatic.  A 10 percent evaluation was 
awarded for demonstrable liver damage with mild 
gastrointestinal disturbance.  A 30 percent evaluation was 
warranted for minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent evaluation was warranted 
for moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
Finally, a 100 percent rating was assigned for marked liver 
damage manifested by liver function test and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disability symptoms requiring rest therapy.  38 C.F.R. § 
4.114 (2001).

The criteria for evaluation of infectious hepatitis effective 
from July 2, 2001 under 38 C.F.R. § 4.114, Diagnostic Code 
7345, for chronic liver disease without cirrhosis (including 
hepatitis B, chronic active hepatitis, auto-immune hepatitis, 
hemochromatosis, drug-induced hepatitis, etc., but excluding 
bile duct disorders and hepatitis C) are as follows; a 
noncompensable evaluation is warranted for nonsymptomatic 
hepatitis.  A 10 percent evaluation is warranted for 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration or at least one 
week, but less than two weeks, during the past 12-month 
period.  A 40 percent evaluation is warranted for daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms as 
just described) having a total duration of at least four 
weeks, but less than six weeks, during the past 12 month 
period.  A 60 percent evaluation is assigned for daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  Finally, a 100 percent evaluation is assigned 
for near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain).  38 C.F.R. § 4.114 (2002).

For purposes of rating hepatitis C, "incapacitating episode" 
means a period of acute signs and symptoms severe enough to 
require bed rest and treatment by a physician.  38 C.F.R. § 
4.114, Note (2) following Diagnostic Code 7354 (2002).

Pursuant to Karnas, supra, where a law or regulation changes 
after a claim has been filed or reopened but before 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise, or permitted the VA Secretary to do 
otherwise, and the Secretary did so.  The criteria for 
evaluating hepatitis was amended during the pendency of this 
appeal.  Accordingly, the Board is compelled to review the 
clinical evidence on file in relation to both the older 
superseded and more newly adopted criteria and to apply, 
since the adoption of the new criteria, whichever of the 
criteria are more favorable to the veteran's claim.  The 
Board notes that the revised criteria cannot provide a basis 
for increased ratings prior to the effective date of those 
changes. VAOGCPREC 3-2000 (April 10, 2000).

With respect to the level of the veteran's disability prior 
to July 2, 2001, a 100 percent evaluation is warranted.  The 
evidence is unequivocal regarding episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disability symptoms requiring rest therapy.  The veteran's 
debilitating hepatitis C symptoms are more or less constant, 
and he cannot sustain employment as a result.  Under such 
circumstances, the Board finds that an evaluation of less 
than 100 percent would be an inadequate reflected of the 
veteran's disability picture.  38 C.F.R. § 4.114 (2001).

Applying the latter criteria to the period starting July 2, 
2001, a 100 percent evaluation is warranted.  The veteran 
suffers from constant fatigue and flu-like malaise due to 
hepatitis C that is exacerbated by treatment for that 
condition.  The July 2001 VA examiner opined that the 
veteran's hepatitis C-related fatigue severely impaired his 
ability to maintain employment.  In addition, the veteran's 
symptoms include anorexia, nausea, vomiting, and abdominal 
pain.  The Board finds that the fact that the veteran's 
fatigue is sufficiently constant and debilitating to preclude 
employment militates in favor of a 100 percent evaluation 
under the new criteria.  38 U.S.C.A. § 5107; see also 
38 C.F.R. § 4.114, Diagnostic Code 7345, Note (2) (2002).

Because the veteran has been granted the highest evaluation 
available for the rating of hepatitis C under the new 
criteria, there is no need for the Board to proceed with an 
analysis of the rating to which he would have been entitled 
to under the old criteria for the period beginning July 2, 
2001.  See Soyini, supra; VAOGCPREC 3-2000 (April 10, 2000).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The veteran requires frequent 
treatment for hepatitis C and that disability has had a 
negative impact on his employability.  However, the Board 
finds that the veteran's hepatitis C-related symptomatology 
falls squarely within the rating criteria for a 100 percent 
evaluation, and his hepatitis C disability is not so unusual 
so as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

Entitlement to the restoration of a 30 percent evaluation for 
pulmonary hypertension is granted.

Entitlement to restoration of service connection for 
hypertension is denied.

An evaluation of 100 percent for hepatitis C is granted.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

